UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 October 20, 2010 Date of Report (Date of earliest event reported) INOLIFE TECHNOLGIES, INC. (Exact name of registrant as specified in its charter) NEW YORK 0-50863 30-0299889 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 8, SUITE 400RALEIGH, NORTH CAORLINA (Address of principal executive offices) (Zip Code) (919) 676-5334 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. Commencing July 1 2010 through October 18, 2010, the Company issued an aggregate of 45,302,445shares of its common stock to 4 note holders pursuant to the conversion of certain outstanding convertible promissory notes (the “Promissory Notes”) held by such note holders bringing the total issued and outstanding shares of common stock of the Company to 158,947,522 shares as of the date of this report. The conversion ratio under the Promissory Notes was a 75% discount to market price for the Company’s common stock. As a result of the conversions the Company reduced its notes payable by approximately $17,900. The shares were issued pursuant to the exemption provided under Section 4(2) of the Securities Act of 1933, as amended. The note holders had access to current information concerning the Company. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d) Exhibits None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. InoLife Technologies Inc. (Registrant) Date: October 21, 2010 By: /s/ Gary Berthold Gary Berthold, CEO 3
